Case 2:21-cv-13456-MCA-ESK Document 8 Filed 07/21/21 Page 1 of 4 PageID: 114




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel.: (973) 314-8010 / Fax: (833) 693-1201
JAtkin@atkinfirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                             Case No. 2:21-cv-13456-MCA-ESK
                   Plaintiff,

      v.
                                                      [PROPOSED]
JOHN DOE SUBSCRIBER                               OPINION AND ORDER
ASSIGNED IP ADDRESS
72.79.62.174,

                   Defendant.


      THIS MATTER comes before the Court on plaintiff’s motion for leave to serve
a third-party subpoena prior to a Rule 26(f) conference (Motion) (ECF No. 7); and
the Court having reviewed the moving papers and finding:

       1.     Plaintiff filed its complaint on July 8, 2021. (ECF No. 1.) Plaintiff
asserts claims for copyright infringement alleging that defendant, who is only
identified as “John Doe” with a certain assigned IP address, illegally downloaded
and distributed plaintiff’s motion pictures. The complaint further alleges that
defendant used the “BitTorrent protocol” to “steal[]” plaintiff’s copyrighted motion
pictures. (Id. ¶ 4.)

      2.     According to plaintiff, “BitTorrent use is anonymous” and only reveals
a user’s IP address. (ECF No. 7-1 p. 9.) Additionally, federal law prohibits an
internet service provider (ISP) from disclosing an IP address subscriber’s
information absent a court order. 47 U.S.C. § 551, et seq.
Case 2:21-cv-13456-MCA-ESK Document 8 Filed 07/21/21 Page 2 of 4 PageID: 115




       3.    Plaintiff claims it “used IP address geolocation technology by Maxmind
Inc. … an industry-leading provider of IP address intelligence and online fraud
detection tools, to determine the [d]efendant’s IP address traced to a physical
address in this District.” (ECF No. 1 ¶ 9.)

      4.     Given the anonymous nature of the alleged infringing conduct, plaintiff
has only been able to identify defendant by an IP address. (ECF No. 7-3 (Paige
Decl.) ¶¶ 13–26.) Through its investigation, however, plaintiff has identified
Verizon as the ISP for the IP address. (Id. ¶ 28.)

      5.      Federal Rule of Civil Procedure (Rule) 26(d)(1) generally prohibits
parties from seeking discovery “from any source before the parties have conferred as
required by Rule 26(f).” However, a party may be permitted to engage in expedited
discovery upon a showing of “good cause.” Manny Film LLC v. Doe Subscriber
Assigned IP Address 50.166.88.98, 98 F.Supp.3d 693, 694 (D.N.J. 2015) (“[a] good
cause standard governs whether to permit discovery prior to a Rule 26(f)
conference”).

       6.     This Court has applied the “good cause” standard to permit the
issuance of a subpoena for discovery of information relating to the identity of a
subscriber of an IP address, where the plaintiff has asserted a prima facie claim for
copyright infringement. See Malibu Media, LLC v. John Does 1–11, No. 12-07615,
2013 U.S. Dist. LEXIS 26217, at *4–5 (D.N.J. Feb. 26, 2013). However, to ensure
that the privacy interests of the subscriber will be protected, this Court has granted
leave to serve subpoenas in factually similar cases only with accompanying strict
restrictions on the information that can be obtained and required notification to the
subscriber. Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address
173.71.68.16, No. 18-02674, 2020 WL 3567282 (D.N.J. June 30, 2020) (finding good
cause to grant Strike 3 Holdings’ request to issue a subpoena to an ISP for limited
information relating to the subscriber’s identity).

      Accordingly,


      IT IS on this _____            July
                    21st day of ________________, 2021, ORDERED that

      1.    The Motion (ECF No. 7) is GRANTED. Plaintiff may serve a Rule 45
subpoena on Verizon (ISP), which assigned the IP address associated with
defendant, 72.79.62.174 (IP Address). In the subpoena, plaintiff may only request
the name and address of the subscriber (IP Subscriber) associated with the IP
Address. This Order shall be attached to the subpoena.

      2.     Upon receipt of plaintiff’s subpoena, the ISP shall have 30 days to
provide the IP Subscriber with a copy of this Order and plaintiff’s subpoena. Upon

                                          2
Case 2:21-cv-13456-MCA-ESK Document 8 Filed 07/21/21 Page 3 of 4 PageID: 116




receipt of the subpoena and this Order, the IP Subscriber has 30 days in which to
file a motion to quash, move for a protective order, or seek other applicable relief. If
the IP Subscriber chooses to contest the subpoena, the IP Subscriber must notify
the ISP of the IP Subscriber’s intent so that the ISP is on notice not to release any
information to plaintiff until the issue is resolved by the Court.

       3.    If the IP Subscriber does not contest the subpoena within 30 days of
receipt of the subpoena and this Order, the ISP shall provide plaintiff with the
requested information within 21 days thereafter. Any information plaintiff receives
from the ISP may only be used for the purpose of protecting its rights as set forth in
the complaint.

       4.     Plaintiff shall not publicly disclose any information identifying
defendant and/or any person associated with defendant or the IP Address,
including, but not limited to, alleged social media evidence and alleged BitTorrent
activity, absent express permission by this Court.

       5.     In the event defendant elects to: (a) proceed anonymously, (b) file a
motion to quash or otherwise modify the subpoena served on the ISP, and (c) file an
Anonymous Pro Se Defendant Information form, the Clerk of the Court shall not file
the Anonymous Pro Se Defendant Information form on the public docket, but shall
file that information under temporary seal until otherwise ordered by the Court.
The Clerk shall file a redacted version of the Anonymous Pro Se Defendant
Information form on the public docket, removing all information entered by
defendant.

       6.     Plaintiff is prohibited from initiating, directly or indirectly, any
settlement communications with defendant (or any person associated with
defendant or the IP Address), unless (a) that party is represented by counsel and (b)
counsel initiates settlement discussions. On request of plaintiff or an unrepresented
party, settlement shall be conducted under supervision of the Court. This paragraph
shall not prevent plaintiff from responding to a request for settlement
communications from a represented party, and the parties may engage in
settlement negotiations without court supervision if both are represented by
counsel.

      7.     Plaintiff shall only identity defendant, and/or any person associated
with defendant or the IP Address, with an appropriate “Doe” pseudonym in the
captions of amended pleadings and any documents filed publicly with the Court.

       8.     All documents identifying defendant and/or any person associated with
defendant or the IP Address, including alleged social media evidence and alleged
BitTorrent activity, shall only be filed in redacted form, with unredacted versions
filed under temporary seal, pursuant to Local Rule 5.3(c).

                                           3
Case 2:21-cv-13456-MCA-ESK Document 8 Filed 07/21/21 Page 4 of 4 PageID: 117




        9.   Unless the parties agree otherwise, plaintiff shall have the primary
responsibility for filing a single, consolidated motion on behalf of all the parties to
permanently seal documents filed under temporary seal, pursuant to Local Rule
5.3(c).

       10.    For purposes of calculating the deadline to file a single consolidated
motion on behalf of the parties to permanently seal the Complaint, Civil Cover
Sheet, Proof of Service, and/or Waiver of Service in this matter, such motion shall
be filed within fourteen (14) days of the expiration of the deadline to answer, move,
or otherwise respond to the Complaint.

      11.    If defendant and/or any person associated with defendant or the IP
Address declines, or does not respond to requests, to join in the motion to seal the
Complaint, Civil Cover Sheet, Proof of Service, and/or Waiver of Service in this
matter by providing an affidavit, declaration, certification or other document of the
type referenced in 28 U.S.C. § 1746, based on personal knowledge, describing with
particularity the factors outlined Local Rule 5.3(c)(3), plaintiff shall promptly notify
the Court and request a determination of whether the documents should
nevertheless be permanently sealed.

      12.    After defendant is served with process, or waives service of process, the
parties shall meet-and-confer prior to the Rule 26(f) conference to discuss
submission to the Court of (a) a proposed discovery confidentiality order, and (b) a
proposed electronically stored information protocol. See Local Rule 26.1(d).

      13.    The Clerk of the Court is directed to terminate the Motion at ECF No.
7.


                                          /s/ Edward S. Kiel
                                        ___________________________
                                        EDWARD S. KIEL
                                        UNITED STATES MAGISTRATE JUDGE




                                           4
